ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
COSTAR III, LLC                              )       ASBCA No. 59699
                                             )
Under Contract No. N62477-00-D-0085          )

APPEARANCE FOR THE APPELLANT:                        Joseph J. D'Erasmo, Esq.
                                                      Joseph J. D'Erasmo & Associates
                                                      Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Stephen D. Tobin, Esq.
                                                      Trial Attorney

                               ORDER OF DISMISSAL

      The parties have settled the companion appeal, ASBCA No. 56479, and the
Board issued a consent judgment on 16 June 2015. The parties have agreed to the
dismissal of this appeal. ASBCA No. 59699 is dismissed with prejudice.

       Dated: 1 July 2015




                                                 Administr tive Judge
                                                 Armed Services Board
                                                 of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59699, Appeal of
COSTAR III, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals